DETAILED ACTION
This is in response to the Patent Application filed 2/18/2020 wherein claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (Species I – Figure 1) and Group 2 (Species A – Figures 2-3, 6, 6A-6B, 8, and 8A-8B) in the reply filed on 11/2/2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:
“base bodies 6.1, 6.4, and 6.2, 6.3” (Paragraph 0055) is believed to be in error for - - base bodies 60.1, 60.4 and 60.2, 60.3 - -;
“central base body 10z” (Paragraph 0055) is believed to be in error for - - central base body 60z - -; and
“Two base bodies 6.1 and 6.3, and 6.2 and 6.4” (Paragraph 0055) is believed to be in error for - - Two base bodies 60.1 and 60.3, and 60.2 and 60.4 - -.
Appropriate correction is required.

Claim Objections
Claims 1, 2, 5, and 15 are objected to because of the following informalities: 
“the direction” (Claim 1, line 25 and Claim 15, line 19) is believed to be in error for - - a direction - -;
“the range” (Claim 2, line 4) is believed to be in error for - - a range - -;
“the platform” (Claim 5, line 2) is believed to be in error for - - a platform - -; and
 - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a combustion space" in line 3 and “a combustion space” in line 5. It is unclear if the combustion spaces recited are referring to the same combustion space or different combustion spaces.
Claim 1 recites the limitation "the extensions" in line 17. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 are rejected for the same reasons above based on their dependency to claim 1.
Claim 15 recites the limitation "the extensions" in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the two mutually perpendicular spatial directions" in lines 12-13. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clemen (US 2015/0260400).
Regarding Independent Claim 1, Clemen teaches (Figures 1-12) a combustion chamber assembly (at 15; see Figures 1-2) for an engine (10; see Figure 1), with at least
a combustion chamber component (32) of a combustion chamber structure (see Figure 4) surrounding a combustion space (the combustion space between 32; see Figure 2), and
a tile component (34) fixed to (via 38) the combustion chamber component (32) and having a hot side (the side of 34 facing toward 15 and away from 32; see Figures 2 and 4) facing a combustion space (the combustion space between 32; see Figure 2) and a cold side (the side of 34 facing toward 32 and away from 15; see Figures 2 and 4) facing away from the combustion space (the combustion space between 32; see Figure 2) and facing towards the combustion chamber component (32), and extending along two mutually perpendicular spatial directions (see Figure 5),
wherein the tile component (34) on the cold side (the side of 34 facing toward 32 and away from 15; see Figures 2 and 4) has at least four fixing elements (the four bolts 38 located on the periphery of the shingle 34, each bolt 38 being fit into a recess 44; see  Figures 4-6 and 9) each arranged eccentrically (see Figures 5-6) on the tile component (34) for fixing the tile component (34) to the combustion chamber component (32; see Figure 4),

wherein the at least four base bodies (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) for the at least four eccentrically arranged fixing elements (the four bolts 38 located on the periphery of the shingle 34, each bolt 38 being fit into a recess 44; see  Figures 4-6 and 9) are distributed about a central region (annotated below) of the tile component (34) relative to the extensions of the tile component (34) along the two mutually perpendicular spatial directions (see Figure 5), so that in each case two base bodies (the portions of 40), each provided with a fixing element (38), are provided on different halves (a left half and a right half of Figure 5; see annotation below) of the tile component (34) relative to a center line (annotated below) extending in a first spatial direction (see annotation below) of the two mutually perpendicular spatial directions (see annotation below),
wherein the four base bodies (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) are here oriented with their respective at least one side passage opening (44) towards a reference point (annotated below) lying on the center line (see annotation below), so that the cavity (at 49) of the respective base body (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) is open (at 44) in the direction of the reference point (see Figure 5).

    PNG
    media_image1.png
    976
    1245
    media_image1.png
    Greyscale

Regarding Claim 2, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) wherein in top view onto the cold side (the side of 34 facing toward 32 and away from 15; see Figures 2 and 4), an outer contour of each side passage opening (44) of the four base bodies (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) intersects an outermost peripheral line (see Figures 5, 8, and 10-12) of the respective base body (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) at two points (the recess of baring areas 40 can be formed in a bell-like manner of the see Figure 12), and a connecting axis through these two points (see annotation below) runs at an angle in the range from 60 degrees to 120 degrees (see Figures 5 and 12; annotated below) to a force action line (annotated below) which connects the reference point (annotated above) to a longitudinal axis of the fixing element (38; see Figures 5, 8-12, and annotation below) of the respective base body (the angled portion of 40; see Figures 5, 8-12, and annotation below).

    PNG
    media_image2.png
    754
    761
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    880
    1000
    media_image3.png
    Greyscale

Regarding Claim 3, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) wherein the reference point (annotated below) is provided at an intersection point of a first force action line (annotated below) and a second force action line (annotated below), wherein in top view onto the cold side (see Figure 5 and annotation below)
the first force action line (annotated below) runs from a first longitudinal axis of a first fixing element (see Figures 4-5, 8-12, and annotation below) of a first base body (annotated below), provided on a first half (a left side half; see annotation below) of the tile component (34), to a third longitudinal axis (annotated below) of a third fixing element (annotated below) of a third base body (annotated below) provided on a second half (a right side half; see annotation below), and
the second force action line (annotated below) runs from a second longitudinal axis of a second fixing element (see Figures 4-5, 8-12, and annotation below) of a second base body (annotated below), also provided on the first half (a left side half; see annotation below) of the tile component (34), to a fourth longitudinal axis of a fourth fixing element (see Figures 4-5, 8-12, and annotation below) of a fourth base body (annotated below) which is also provided on the second half (a right side half; see annotation below).

    PNG
    media_image4.png
    872
    1107
    media_image4.png
    Greyscale

Regarding Claim 4, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) wherein at the reference point (annotated above), a further central fixing element (38; see Figures 4-5) is provided for fixing the tile component (34) to the combustion chamber component (32).
Regarding Claim 5, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) wherein in the further central fixing element (38; see Figures 4-6 and 9) is provided at the platform (the flat portion of 40 that is parallel to 34; see Figures 10-12) of a further central base body (the angled portion of 40 protruding from 34; see Figures 10-12) which protrudes from the cold side (the side of 34 facing toward 32 and away from 15; see Figures 2 and 4), and below the platform (the flat portion of 40 that is parallel to 34; see Figures 10-12) of which at least one cavity (at 49) is also provided which is open (see Figures 5 and 9-12) towards the cold side (the side of 34 facing toward 32 and away from 15; see Figures 2 and 4) via at least one side passage (44; see Figures 10-12) opening on the base body (the angled portion of 40 protruding from 34; see Figures 10-12).
Regarding Claim 6, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) wherein on the further central base body (the angled portion of 40 protruding from 34, see Figures 10-12; the central body shown in Figure 5), several side passage openings (44, 52, 53; see Figures 8-12) are arranged which are distributed around the reference point (annotated above, the reference point being located at a central region of the central bolt 38).
Regarding Claim 7, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) wherein in at least one side passage opening (44) of the further central base body (the angled portion of 40 protruding from 34, see Figures 10-12; the central body shown in Figure 5) is oriented towards (see Figure 5) a passage opening (44, a passage opening at the right side of Figure 5) of a base body (see Figure 5) of an eccentrically arranged fixing element (38, a base body and fixing element at the right side of Figure 5).
Regarding Claim 9, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) wherein at least one base body (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) of an eccentrically arranged fixing element (38; see Figures 4-6 and 9) has several side passage openings (44, 52, 53), between which runs a respective connecting region (see 
Regarding Claim 11, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) wherein at least two eccentrically arranged fixing elements (the 1st fixing element and the 3rd fixing element annotated above) have different distances from the reference point (the 3rd fixing element is closer to the reference point than the 1st fixing element; see Figure 5 and annotation above).
Regarding Claim 12, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) wherein the tile component (34) is formed rectangular in top view onto the cold side (see Figure 5), and at least two eccentrically arranged fixing elements (38) are situated in (within 44 of bearing elements 44) different corner regions (see Figure 5) of the tile component (34).
Regarding Claim 13, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) wherein at least one of the eccentrically arranged fixing elements (38) is held in a slot (see Figures 4 and 10) on the combustion chamber component (32).
Regarding Claim 14, Clemen teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-12) an engine (10) with at least one combustion chamber assembly (at 15; see Figures 1-2) according to claim 1 (as discussed above).
Regarding Independent Claim 15, Clemen teaches (Figures 1-12) a method for producing a combustion chamber assembly (at 15; see Figures 1-2) for an engine (10) with at least the following steps:
provision of a tile component (34) with a cold side (the side facing toward 32 and away from 15; see Figures 2 and 4), and
provision of four fixing elements (the four bolts 38 located on the periphery of the shingle 34, each bolt 38 being fit into a recess 44; see  Figures 4-6 and 9) for fixing the tile component (34)to a combustion chamber component (32), in each case eccentrically (see Figure 5), on the cold side (the side facing toward 32 and away from 15; see Figures 2 and 4),

wherein the at least four base bodies (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) for the at least four eccentrically arranged fixing elements (the four bolts 38 located on the periphery of the shingle 34, each bolt 38 being fit into a recess 44; see Figures 4-6 and 9) are distributed about a central region (annotated below) of the tile component (34) relative to the extensions of the tile component (34) along the two mutually perpendicular spatial directions (see Figure 5), so that two base bodies (the portions of 40) each with a fixing element (38) are provided on different halves (a left half and a right half of Figure 5; see annotation above) of the tile component (34) relative to a center line (annotated above) extending in a first special direction (annotated above) of the two mutually perpendicular spatial directions (see annotation above), 
	wherein the four base bodies (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) are here oriented with their respective at least one side passage opening (44) towards a reference point (annotated above) lying on the center line (see annotation above), so that the cavity (at 49) of the respective base body (the angled portions of 40 protruding from 34; see Figures 5 and 10-12) is open (at 44) in the direction of the reference point (see Figure 5 and annotation above).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Clemen (US 2015/0260400) in view of Clemen (US 2018/0252413).
Regarding Claim 8, Clemen ‘400 teaches the invention as claimed and as discussed above. Clemen ‘400 does not teach, as discussed so far, wherein the at least one side passage opening of the further central base body is oriented relative to a force action line such that, in a top view onto the cold side, the at least one side passage opening of the further central base body is intersected by the force action line.
Clemen ‘413 teaches (Figures 1-14) side passage openings (18) embodied in a connection area (41) and extend around the hollow space (5, see Figures 10-14), wherein the platform (40) can be round (see Paragraph 0062 and Figure 14). Clemen ‘413 teaches that the central base body is therefore oriented relative to a force action line (a line connecting the bolts 3, see Figure 14 and annotation above) such that, in a top view onto the cold side, the at least one side passage opening (18) of the further central base body (see Figures 10 and 14) is intersected by the force action line (a line connecting the bolts 3, see Figure 14 and annotation above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Clemen ‘400 to include the side passage openings of Clemen ‘413 such that at least one side passage opening of the central base body is oriented relative to a force action line such that, in a top view onto the cold side, the at least one side passage opening of the central base body is intersected by the force action line, as taught by Clemen ‘413, in order to provide particularly effective cooling (Paragraphs 0015 and 0059 of Clemen ‘413).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Clemen (US 2015/0260400) in view of Clemen (US 2015/0128602).
Regarding Claim 10, Clemen ‘400 teaches the invention as claimed and as discussed above. Clemen ‘400 does not teach, as discussed so far, wherein an even number of passage openings is provided which are equidistantly spaced from each other.
Clemen ‘602 teaches (Figures 1-12) an even number of passage openings (37) being provided which are equidistantly spaced from each other (see Figure 10b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Clemen ‘400 to include the even number of passage openings being provided equidistantly spaced from each other, as taught by Clemen ‘602, in order to cool the tile against high temperatures (Paragraphs 0002 and 0047 of Clemen ‘413).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references showing tile components of combustion chamber assemblies including fixing elements and base bodies.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741